PER CURIAM.
This is an application for a writ of habeas corpus based upon the following allegations: The petitioner was accused by information filed September 8, 1892, of the crime of assault with a deadly weapon. More than ninety days have since elapsed, but he has not been brought to trial. He has made no application for a postponement, and there is no excuse for the delay. He has asked the superior court in which the accusation is pending to order the prosecution to be dismissed, and that motion has been denied. These allegations, if true, show that it was the duty of the superior court to dismiss the prosecution (Pen. Code, sec. 1382) ; but until the information is dismissed the imprisonment is lawful. Writ denied.